Filed 11/13/14 P.v. Josaphat CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B254421

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA071272)
         v.

PATRICK JOSAPHAT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County. Josh M.
Fredricks, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       Appellant Patrick Josaphat was convicted after a no contest plea to charges of
burglary and petty theft in 2012, and it was found true he had suffered a prior conviction
for robbery (Pen. Code, § 211), a “strike,” and had served five prior prison terms. He
was sentenced to three years in prison. The prison term was suspended and he was
placed on probation, but 18 months later he was arrested and charged with misdemeanor
trespass (Pen. Code, § 602), which was alleged to be a probation violation. The
misdemeanor charge was ultimately dismissed and the matter proceeded solely on the
probation violation. The trial court found appellant in violation of his probation, recalled
the three-year sentence, and sentenced appellant anew to a term of 16 months in prison.
       Appellant filed a timely appeal before being released from custody in May 2014.
We appointed counsel to represent him on appeal. After examining the record, counsel
filed an opening brief raising no issues and asking this court to review the record
independently. We advised appellant he had 30 days to submit any contentions or issues
he wished us to consider, but he declined to do so.
       We have examined the record and are satisfied that appellant’s counsel has fully
complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal. 4th 106, 109-
110 and People v. Wende (1979) 25 Cal. 3d 436, 441.
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                         CHANEY, J.


We concur:




              ROTHSCHILD, P. J.                          JOHNSON, J.



                                             2